Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicant’s amendment filed July 21, 2021 amends claims 1-20. Claims 1-20 have been presented for examination. Applicant’s amendment has been fully considered and entered.
Double Patenting
2.       Claims 1-20 of this application is patentably indistinct from claims 1-20 of Application No. 16/818462.  Pursuant  to 37 CFR 1.78(e) or pre-AIA  37 CFR 1.78(b), when two or more applications filed by the same applicant contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim Rejections - 35 USC § 103
3.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
4.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.       This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.       Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Johnson (US 2021/0005036 A1) (hereinafter Johnson) in view of Houser (US 2012/0159852 A1) (hereinafter Houser).         
               Regarding claim 1, Johnson discloses a door system (Fig. 1A, 37-38, door lock system 10) comprising: 
	a controller operatively coupled to the motor assembly, comprising (Fig. 1, para 142, main circuit 18 is coupled to, engine 36 with a processor and memory, motor 38, wireless communication device 40): 
one or more processors (Fig. 1, processor 36); 
one or more memories (para 107, processor 36 with a memory); and 
one or more communication interfaces (para 107, one or more wireless communication devices 40); 
wherein the controller is configured to control the door system (Fig. 1A, para 227, peripherals interface, the CPU, and the memory controller); and one or more sensors, operatively coupled to the controller, wherein the one or more sensors are configured to capture sensor information of the door system or a door to which the door system is operatively coupled (Fig. 1G, para 0142, position sensing device 16, speaker (microphone) 17, temperature sensor 42, voltage sensor 44, current or power sensor).
Johnson specifically fails to disclose a motor assembly;
	a linkage assembly operatively coupled to the motor assembly;
wherein the door system is a door operator or a door closer that is configured foroperative coupling to the door and a door frame or a wall.
In analogous art, Houser discloses a motor assembly; a linkage assembly operatively coupled to the motor assembly (para 04, door operator includes motor and linkage assembly for operatively coupling drive shaft of motor a door so that door will be opened and closed, para 027, FIGS. 1 and 2, door operator 40, motor assembly 52, door closer assembly 54 including linkage assembly 56);
wherein the door system is a door operator or a door closer that is configured foroperative coupling to the door and a door frame or a wall (para 09, door operator for selectively automatically operating a door positioned within a door frame and hinged along door frame for movement between a closed position and an open position).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of intelligent door lock system is coupled to a door at a dwelling disclosed by Johnson to use drive member is adapted to be operably connected between a motor assembly for rotating the drive member as taught by Houser to use drive mechanism is provided for a door operator for selectively automatically operating door positioned within a door frame and hinged along one edge to the door frame for movement between a closed position and an open position [Houser, paragraph 007].
Regarding claim 2, Johnson discloses the door system of claim 1, wherein a notification is sent to one or more user computer systems regarding the door system or the door based on the one or more sensors (Fig. 1A, Abstract, first sensor is at the dwelling coupled to a drive shaft of a lock device to assist in locking and unlocking a lock of a lock device at a door, para 210, door lock system 100 allow for triggering of multiple events, para 294, System 10 receives notifications when dwelling user, end-user, resource owner, or end-user has left and entered the area). 
Regarding claim 3, Johnson discloses the door system of claim 2, wherein the notification is a service notification, wherein the service notification relates to a preventative action for the door system (para 214, sending a notification to the dwelling user, resource owner, or end-user, resource owner, or end-user). 
Regarding claim 4, Johnson discloses the door system of claim 2, wherein the notification is an operation notification, wherein the operation notification relates to the sensor information that is inconsistent with stored operating information (para 66, control unit that change order of operations based on stored information). 
Regarding claim 5, Johnson discloses the door system of claim 2, wherein the notification is a troubleshooting notification, wherein the troubleshooting notification provides one or more potential causes of the sensor information failing to meet stored operating information (para 171, electronics 92 include an evaluation device 94 that provides for comparisons with previously stored intelligent door system 10 information, para 403, System 10 send/receives notifications when dwelling user has left and entered the area and spurious location events are filtered out that could be erroneous). 
Regarding claim 6, Johnson discloses the door system of claim 2, wherein the notification is a security notification, wherein the security notification relates to potential unauthorized access of the door system or the door (para 123, detect variety of things, including door 12 knocking, picking of the lock, break-in and unauthorized entry). 
Regarding claim 7, Johnson discloses the door system of claim 2, wherein the one or more sensors comprise at least one orientation sensor, wherein the controller determines a change in door system orientation based on the orientation sensor and sends the notification regarding the change in the door system orientation (Fig. 1A, positioning sensor device 16, para 116, position sensing device 16 reports X, Y, and X axis information to engine/processor 36 and determines orientation). 
Regarding claim 8, Johnson discloses the door system of claim 7, wherein the change in door system orientation is a determination of when a current orientation of the door system fails to meet an orientation requirement of the door system (para 0128, determination is made as to whether or not swung the door 12, position sensing device 16 give variety of information is provided, including but not limited to, if the bolt/lock 24 is stored in the correct orientation, is the door 12 properly mounted and the like). 
Regarding claim 9, Johnson discloses the door system of claim 2, wherein the one or more sensors comprise at least one operation sensor, wherein the controller determines vibration of the door system during operation based on the operation sensor, wherein the controller compares the vibration of the door system to a target vibration and sends the notification when the vibration of the door system does not meet the target vibration (para 95-96, door lock system 10 includes a vibration/tapping sensing device 11, vibration/tapping sensing device 11 senses knocking on the door and locks or unlocks the door, para 210, door lock system 100 allow for triggering of multiple events, para 294, System 10 receives notifications when dwelling user, end-user, resource owner, or end-user has left and entered the area). 
Regarding claim 10, Johnson discloses the door system of claim 9, wherein the target vibration is based on a motor type, a door type, or installation requirements (para 197, door lock system 10 includes a positioning sensing device 16, a motor 38, an engine/processor 36 and vibration sensing device included). 
Regarding claim 11, Johnson discloses the door system of claim 2, wherein the one or more sensors comprise at least one operation sensor, wherein the controller determines a force as the door system is opening and/or closing based on the at least one operation sensor, wherein the controller compares the force to a target force for the opening and/or the closing of the door system and sends the notification when the force does not meet the target force (para 97, vibration/tapping sensing device 11 detects oscillatory or varying forces to a structure, para 129, calibration step determine amount of drive shaft 14 rotations to fully lock and unlock and positions are then stored and command received to rotate drive shaft 14 to record amount of rotation and determines correct amount of drive shaft 14 rotations to lock and unlock). 
Regarding claim 12, Johnson discloses the door system of claim 11, wherein the target force is based on a motor, a door type, or an installation requirement (para 197, door lock system 10 includes a positioning sensing device 16, a motor 38, an engine/processor 36 and vibration sensing device included). 
Regarding claim 13, Johnson discloses the door system of claim 2, wherein the controller further comprises one or more output devices, and wherein the notification is provided on the one or more output devices of the door system (Fig. 1A, para 195, message provides the door operator with notification that door locking was not successful or achieved, para 209, computing device 210 provide a notification and user to press a button to lock or unlock the lock). 
Regarding claim 14, Johnson discloses the door system of claim 2, wherein the one or more communication interfaces comprise at least a wireless communication interface that establishes a wireless connection with a user computer system, and wherein providing the notification comprises transmission of the notification to the user computer system using the wireless connection (Fig. 1F, para 136, wireless communication device 40 that communicates with Network Systems, para 195, message provides the door operator with notification that door locking was not successful or achieved). 
Regarding claim 15, Johnson discloses the door system of claim 1, wherein upon operation of the door system, the one or more sensors automatically collect the sensor information (para 209, intelligent door look system 100 and a communications session e initiated and token, as a key 118 in FIG. 20, is exchanged and lock is triggered to unlock automatically, para 214, signal values from devices and sensors and if value is greater than anomaly threshold, then alerts or actions triggered, automatically locking door or sending a notification to dwelling user). 
Regarding claim 16, Johnson discloses the door system of claim 1, wherein the one or more communication interfaces comprise at least a wireless communication interface that establishes a wireless connection with a user computer system, and wherein the controller receives a monitoring request from the user computer system through the one or more communication interfaces (para 39, FIG. 21(a)-21(g) user interface for building that has intelligent door lock system, para 167, FIG. 16, intelligent door lock system include one or more receivers 74, one or more engines 76, with one or more processors 78, electronics 80, one or more communication interfaces 84). 
Regarding claim 17, Johnson discloses the door system of claim 16, wherein the one or more sensors are activated in response to the monitoring request from the user computer system (para 85, dwelling user includes a WiFi bridge 11 and wireless camera (10c), activate via any internet connected device, para 194, intelligent door lock system 10 has operation mode that activated after a selected amount of time). 
Regarding claim 18, Johnson discloses the door system of claim 1, wherein the one or more communication interfaces comprise at least a wireless communication interface that establishes a wireless connection with a user computer system, and wherein the controller receives a change request from the user computer system to change at least one operating parameter of the door system (para 238, computing device include touchpad for activating or deactivating particular functions, para 390, automatic unlock system activated when user communicates and transmit notification message in response to tracking and enable automatic unlock feature of lock). 
Regarding claim 19, Johnson discloses a door assembly (Fig. 1A, 37-38, door lock system 10), the door assembly comprising: 
a door frame (para 104, door lock system 10 coupled to a structure door 12); 
a door operatively coupled to the door frame (Fig 1B, 18A, 18B, front view and a back view of a door with a bolt and an intelligent door lock system, FIG. 42 door lock system with a magnet placed on a door frame); 
a door system operatively coupled to the door and a wall or the door frame (FIG. 42 door lock system with magnet placed on a door frame, para 111, door 12 is a left handed mounted door, or a right handed mounted door, e.g., opens from a left side or a right side relative to a door frame), 
a controller operatively coupled to the motor assembly, comprising: one or more processors; one or more memories; and one or more communication interfaces (Fig. 1, para 142, main circuit 18 is coupled to, engine 36 with a processor and memory, motor 38, wireless communication device 40); 
wherein the controller is configured to control the door system (Fig. 1A, para 227, peripherals interface, the CPU, and the memory controller); and one or more sensors operatively coupled to the controller and the door or the door system, wherein the one or more sensors are configured to capture sensor information of the door system or the door (Fig. 1G, para 0142, position sensing device 16, delete speaker (microphone) 17, temperature sensor 42, battery voltage sensor 44, current sensor or power sensor 46). 
Johnson specifically fails to disclose the door system is a door operator or a door closer, and wherein the door system comprises:  a motor assembly; a linkage assembly operatively coupled to the motor assembly.
In analogous art, Houser discloses the door system is a door operator or a door closer, and wherein the door system (para 04, door operator includes motor and linkage assembly for operatively coupling drive shaft of motor a door so that door will be opened and closed, para 027, FIGS. 1 and 2, door operator 40, motor assembly 52, door closer assembly 54 including linkage assembly 56); and
wherein the door system comprises:  a motor assembly; a linkage assembly operatively coupled to the motor assembly (para 09, door operator for selectively automatically operating a door positioned within a door frame and hinged along door frame for movement between a closed position and an open position).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of intelligent door lock system is coupled to a door at a dwelling disclosed by Johnson to use drive member is adapted to be operably connected between a motor assembly for rotating drive member as taught by Houser to use drive mechanism provided for door operator for selectively automatically operating a door positioned within a door frame and hinged along one edge to the door frame for movement between a closed position and an open position [Houser, paragraph 007].
Regarding claim 20, Johnson discloses a method of monitoring operation of a door assembly (Fig. 1A, 37-38, door lock system 10), wherein the door assembly comprises: a door frame (para 104, door lock system 10 coupled to a structure door 12); 
a door operatively coupled to the door and a wall or the door frame (Fig 1B, 18A, 18B, front view and a back view of a door with a bolt and an intelligent door lock system, FIG. 42 door lock system with a magnet placed on a door frame); 
a door system operatively coupled to the door or the door frame (FIG. 42 door lock system with magnet placed on a door frame, para 111, door 12 is a left handed mounted door, or a right handed mounted door, e.g., opens from a left side or a right side relative to a door frame); 
wherein the door system comprises a controller comprising one or more processors, one or more memories, and one or more communication interfaces (Fig. 1, para 142, main circuit 18 is coupled to, engine 36 with a processor and memory, motor 38, wireless communication device 40); and 
one or more sensors operatively coupled to the door or the door system (Fig. 1G, para 0142, position sensing device 16, speaker (microphone) 17, temperature sensor 42, voltage sensor 44, current sensor or power sensor 46)., the method comprising: 
controlling the door system based on the controller (Fig. 1, para 142, main circuit 18 is coupled to, engine 36 with a processor and memory, motor 38, wireless communication device 40); 
capturing sensor information of the door system or the door (para 403, System 10 send/receives notifications when dwelling user has left and entered the area and spurious location events are filtered out that could be erroneous); and 
sending a notification regarding the operation of the door system or the door of the door assembly Fig. 1A, Abstract, first sensor dwelling coupled to a drive shaft of a lock device to assist in locking and unlocking a lock of a lock device at a door, para 210, door lock system 100 allow for triggering of multiple events, para 294, System 10 receives notifications when dwelling user, end-user, resource owner, or end-user has left and entered the area).
Johnson specifically fails to disclose the door system is a door operator or a door closer, and wherein the door system comprises a motor assembly, a linkage assembly operatively coupled to the motor assembly.
In analogous art, Houser discloses the door system is a door operator or a door closer, and wherein the door system (para 04, door operator includes motor and linkage assembly for operatively coupling drive shaft of motor a door so that door will be opened and closed, para 027, FIGS. 1 and 2, door operator 40, motor assembly 52, door closer assembly 54 including linkage assembly 56);
wherein the door system comprises a motor assembly, a linkage assembly operatively coupled to the motor assembly (para 09, door operator for selectively automatically operating a door positioned within a door frame and hinged along door frame for movement between a closed position and an open position).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of intelligent door lock system is coupled to a door at a dwelling disclosed by Johnson to use drive member is adapted to be operably connected between a motor assembly for rotating the drive member as taught by Houser to use drive mechanism is provided for a door operator for selectively automatically operating a door positioned within a door frame and hinged along one edge to the door frame for movement between a closed position and an open position [Houser, paragraph 007].
Response to Arguments
7.        Applicant’s arguments/amendments regarding the rejection of claim 1-20, filed on July 21, 2021, have been fully considered but arguments are moot because newly added limitation to the claim requires a new ground of rejection necessitated by amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689